Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2002

Cononie v. Alghny Gen Hosp
Precedential or Non-Precedential:

Docket 1-2024




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Cononie v. Alghny Gen Hosp" (2002). 2002 Decisions. Paper 99.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/99


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                              No. 01-2024


                             KAREN CONONIE,
                                              Appellant

                                  v.

                       ALLEGHENY GENERAL HOSPITAL



            On Appeal from the United States District Court
                for the Western District of Pennsylvania
                      (D.C. Civil No. 99-cv-01376)
           District Judge: Hon. Gustave Diamond, Chief Judge


              Submitted Under Third Circuit LAR 34.1(a)
                           February 4, 2002

            Before:   SLOVITER, AMBRO, Circuit Judges, and POLLAK, District
Judge

  (Filed              February 5, 2002                            )



                   MEMORANDUM OPINION OF THE COURT
SLOVITER, Circuit Judge.
     Karen Cononie commenced this action in the United States District
Court for the
Western District of Pennsylvania against Allegheny General Hospital
("Allegheny")
pursuant to Section 15(a)(3) of the Fair Labor Standards Act ("FLSA"), 29
U.S.C.
215(a)(3) (2001), alleging that she was fired from her employment in
retaliation for filing
a complaint with the Wage and Hour Division of the United States
Department of Labor
("DOL"). The District Court granted summary judgment to Allegheny and
Cononie
appeals.
                                I.
     Cononie was employed as a patient-care technician by Allegheny for
over nine
years prior to her termination on August 25, 1997. In April 1997, Cononie
called the
DOL to complain that one of her supervisors was altering timecards to
reduce the amount
of overtime worked. This complaint eventually led to an investigation and
a fine levied
against Allegheny.
     On June 30, 1997, Cindy Geary, the manager of the Patient Care
Technician
Department, was first notified of the impending DOL investigation. That
same day,
though not necessarily in this order, Geary notified Cononie that she was
being
investigated by the hospital for allegedly violating Allegheny's
confidentiality policy in
April 1997 and that this investigation had begun in May 1997. These
alleged violations
eventually led to Cononie's termination in August 1997, though Cononie
argues that the
true reason for her termination was retaliation for her complaint to the
DOL.
     The District Court found that Cononie had made a prima facie case of
retaliation,
albeit a weak one, but that she had failed to raise a genuine issue of
material fact that the
legitimate reason for the discharge offered by Allegheny was pretextual.
Because we
write solely for the parties, we need not set forth a detailed recitation
of the background
for this appeal and will limit our discussion to resolution of the issues
presented.
                               II.
     We exercise plenary review over a district court's grant of summary
judgment.
See Pittston Co. Ultramar America Ltd. v. Allianz Ins. Co., 124 F.3d 508,
515 (3d Cir.
1997). We must review the record as a whole and "give credence to the
evidence
favoring the nonmovant as well as that evidence supporting the moving
party that is
uncontradicted and unimpeached, at least to the extent that that evidence
comes from
disinterested witnesses." Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 151
(2000) (citations and quotations omitted). We have jurisdiction pursuant
to 28 U.S.C.
1291.
     The appropriate framework for analyzing claims of unlawful
retaliation under the
FLSA is the familiar burden-shifting framework articulated in McDonnell
Douglas Corp.
v. Green, 411 U.S. 792 (1973). The District Court examined the evidence
and found the
evidence in support of the third prong of Cononie's prima facie case, a
causal connection
between her protected activity and discharge, was "unlikely" to lead a
reasonable juror to
infer a causal link. Nevertheless, the District Court gave Cononie the
benefit of all
possible inferences and concluded that the link was at least "conceivable"
and sufficient
to raise a genuine issue of material fact as to her prima facie case.
App. at 12.
     The District Court then noted that the defendant had proffered
evidence of a
legitimate, nondiscriminatory reason for its termination of Cononie, her
violation of the
hospital's patient confidentiality policy, a violation Cononie admits
knowing could lead
to termination. Thus the dispute lies with the final step of the
analysis, whether Cononie
has presented enough evidence to make a genuine issue of material fact as
to whether the
reasons given by Allegheny were a pretext for unlawful termination.
     To defeat summary judgment when the defendant has offered a
legitimate reason
for its action, the "plaintiff must point to some evidence, direct or
circumstantial, from
which a factfinder could reasonably either (1) disbelieve the employer's
articulated
legitimate reasons; or (2) believe that an invidious discriminatory reason
was more likely
than not a motivating or determinative cause of the employer's action."
Fuentes v.
Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (citations omitted).
     In this case, Cononie argues that the District Court erred in holding
that her
evidence that the defendant's offered reason was not the true reason for
Cononie's
termination was insufficient to make a factual issue. Allegheny presented
evidence that
Geary learned of Cononie's alleged confidentiality violation in May 1997
when an
employee complained to another supervisor. Geary testified that she began
to investigate
the computer records to determine if they had in fact been accessed but
was unable to
verify the complaint. It was not until June 29, 1997 that Geary learned
that three
employees had reported observing Cononie accessing confidential computer
files. These
facts are set forth in Geary's deposition testimony, and corroborated at
least in part by the
deposition testimony of Larry Thomas, Rebekah Scheid, Rudy Lang, and Jeff
Cummins.
     In order to withstand summary judgment, Cononie needed to present the
court with
some evidence that "must demonstrate such weaknesses, implausibilities,
inconsistencies,
inchoherencies, or contradictions in the employer's proffered legitimate
reasons for its
action that a reasonable factfinder could rationally find them 'unworthy
of credence,' . . .
and hence infer 'that the employer did not act for [the asserted] non-
discriminatory
reasons.'" Fuentes, 32 F.3d at 765 (citations and emphasis omitted).
Cononie has failed
to meet this standard. She has offered no evidence to demonstrate that
the investigation
into her violations did not begin prior to Geary's notice of the DOL
investigation. The
fact that Cononie was approved for a wage increase on June 23, 1997 does
not refute
Allegheny's proffered reasons since Geary did not have any corroborated
evidence of
Cononie's violations until June 29, 1997.
     Cononie also notes some inconsistency in the testimony of Thomas and
the
testimony of Scheid, of Lang and of Cummins regarding the manner in which
the latter
three relayed their knowledge of Cononie's alleged confidentiality
violations. However,
the testimony of the three is consistent with Geary's testimony, the
ultimate determiner of
Cononie's employment status, and is not so inconsistent with Thomas'
testimony that it
demonstrates any serious weakness in Allegheny's proffered reasons.
Cononie has
presented no evidence to cast doubt on Geary's or Thomas' testimony.
     The fact that Allegheny could not show any instances in which it had
disciplined
other employees for violating the confidentiality policy does not lead to
a reasonable
inference in favor of Cononie that the treatment of her case was motivated
by retaliatory
interests in light of other potential reasons for the lack of additional
disciplinary actions.
As Cononie notes, the District Court was not precluded from considering
evidence from
her prima facie case in determining whether the proffered reason was
pretext, but we do
not find the prima facie evidence sufficient to reverse the District
Court's decision.
                               III.
     For the reasons set forth, we will affirm the District Court's grant
of summary
judgment.
_________________________

TO THE CLERK:

          Please file the foregoing opinion.


                    /s/Dolores K. Sloviter
                    ____________________________
                    Circuit Judge